—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Dunlop, J.), rendered August 26, 1999, convicting him of robbery in the third degree and grand larceny in the fourth degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contention is without merit. O’Brien, J. P., Santucci, Luciano and Schmidt, JJ., concur.